TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00439-CR
NO. 03-05-00440-CR




Kevin Edward Franklin, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NOS. 44777 & 57149, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In June 1995, appellant Kevin Edward Franklin pleaded guilty to aggravated sexual
assault.  See Tex. Pen. Code Ann. § 22.021 (West Supp. 2005).  The court deferred adjudication and
placed him on community supervision for ten years.  In August 2004, a motion to adjudicate was
filed alleging that appellant violated the conditions of supervision by possessing chemicals for the
purpose of manufacturing methamphetamine, and he was subsequently indicted for that offense.  See
Tex. Health & Safety Code Ann. § 481.124 (West Supp. 2005).  In May 2005, appellant appeared
before the court and pleaded true to the adjudication motion and guilty to the indictment.  The court
adjudged him guilty in both cases and, after hearing further evidence, sentenced appellant to life
imprisonment for the aggravated sexual assault and twenty years’ imprisonment for the drug offense.
Appellant’s court-appointed attorney filed briefs concluding that the appeals are
frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received copies of counsel’s briefs and was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel’s briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals. 
Counsel’s motions to withdraw are granted.
The judgments of conviction are affirmed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Justices B. A. Smith, Patterson and Pemberton
Affirmed
Filed:   February 24, 2006
Do Not Publish